Exhibit 10.61

March 26, 2013

Ms. Jodie Simon Friedman

Dear Jodie:

I am very pleased to extend an offer of employment with Kid Brands, Inc. (the
“Company” – NYSE: KID). You will be joining us in an important senior position,
working closely with Raphael and me to affect the quality of our legal affairs,
as well as, other business areas.

The key elements of our offer are as follows:

 

Position:    VP General Counsel Reports to:    COO with a strong subject matter
line to CEO Start Date:    June 3, 2013 Base Salary:    $325,000 per year IC
Bonus:    40% target (0-80% range); based on attainment of EBITDA corporate
target or other factors determined by Compensation Committee of the Board; to be
eligible for bonus, you must be actively employed in good standing at the time
of payment (typically March for prior fiscal year). Bonus Guarantee:    For 2013
only, the bonus referenced in IC bonus above will be guaranteed at a minimum
bonus of $35,000 (paid March 2014) Equity Awards:    Subject to applicable law,
as soon as practicable and no later than 30 days from start date, you will be
awarded 150,000 stock options at fair market value on the date of grant, with a
five-year vest and a ten-year life. This award is an inducement to you to join
our employ and is intended to be an inducement award under NYSE rules. It will
be issued outside the Company’s Equity Incentive Plan. You will also be
considered for future grants of equity at a level commensurate with your
position, in the discretion of the Compensation Committee Vacation:    Four
weeks paid vacation annually in accordance with Company policies; pro-rated for
the remainder of 2013. You will also be entitled to the paid holidays and other
paid leave set forth in the Company policies.



--------------------------------------------------------------------------------

Jodie Simon Friedman

March 26, 2013

Page Two

 

Severance:    In the event that your employment with the Company is terminated
by the Company without cause, you shall be entitled to receive severance for a
period of three months, less any applicable withholdings, at your then base
salary. Such severance shall be paid out over the severance period in accordance
with the Company’s normal pay schedule (not in a lump sum) commencing on or
about the next payroll period following the termination date and receipt from
you of an executed general release in the Company’s form. “Cause” shall have the
same meaning as set forth in the Company’s 2008 Equity Incentive Plan. The
severance shall cease if you secure gainful employment during the severance
period. Other Benefits:    You will be eligible to participate in the Company’s
401(k), life insurance, hospitalization, major medical and other employee
benefit plans and their successor and/or replacement plans (to the extent that
they continue to be offered to eligible associates), as well as, any Executive
Benefits as and if they become available. Change of Control:    In the event of
a Change of Control, if any unexercised options are not assumed or converted
into comparable awards with the stock of the acquiring or successor company (or
parent), then, immediately prior to such Change of Control, any unexercised
options will be converted into the right to receive cash, or at your election,
consideration in a form that is pari passu with the form of consideration
payable to the Company’s shareholders in exchange for their shares, in an amount
equal to the product of: (1) the per share market value of the Company’s stock
less the per share exercise price of the options, multiplied by (ii) the number
of shares covered thereby. Any option not assumed or converted may be cancelled
at the time of the Change of Control for no consideration if the exercise price
is less than the fair market value of a share.    If the options are assumed or
converted as aforesaid in a Change of Control, and your employment is terminated
by the Company without cause or by you for Good Reason within nine months
following a Change of Control, the assumed or converted stock options shall
immediately vest and be exercisable for the remainder of their term.    “Change
of Control” shall mean the acquisition of all the Company’s shares or assets by
an unrelated party or a merger or consolidation of the Company with any other
entity other than a merger or consolidation resulting in the voting securities
of the Company outstanding immediately prior thereto representing more than 60%
of the voting securities of the surviving entity immediately thereafter.

 

2



--------------------------------------------------------------------------------

Jodie Simon Friedman

March 26, 2013

Page Two

 

   “Good Reason” shall mean a material reduction in your authorities or
responsibilities. Term:    Employment is “at will”

Jodie, I wish to welcome you to Kid Brands and look forward to working together
to build this business. You should know that Raphael shares my excitement of
your arrival and looks forward to your professional expertise and leadership.

 

Very truly yours,

Kerry Carr

Chief Operating Officer

Kid Brands, Inc.

I have read and accept this employment offer:

/s/ Jodie Simon Friedman Jodie Simon Friedman Date: April 20, 2013

 

3



--------------------------------------------------------------------------------

August 14, 2013

Ms. Jodie Simon Friedman

Dear Jodie:

Reference is made to our letter dated March 26, 2013 (and executed by you on
April 20, 2013) pursuant to which Kid Brands, Inc. extended an offer of
employment to you as Vice President and General Counsel with a start date of
June 3, 2013. This is to acknowledge our mutual agreement that you commenced
your role in that position effective as of August 14, 2013. You also acknowledge
that you commenced employment with the Company on June 3, 2013 at the same
annualized base salary rate.

Please acknowledge that you agree to the foregoing by signing in the space
below.

 

Very truly yours, /S/ KERRY CARR

Kerry Carr

EVP, Chief Operating Officer and CFO

Kid Brands, Inc.

I have read and accept the above.

/s/ JODIE SIMON FRIEDMAN Jodie Simon Friedman Date: August 14, 2013